DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 4 recites the limitation “wherein an ending temperature in hot finishing rolling is 450 to 550 °C.”  This limitation is indefinite because the instant claim do not require the aluminum alloy sheet to be made by a process comprising hot finishing rolling.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPH10310837 to Shoji (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Shoji discloses aluminum alloy sheets lying within the instantly claimed ranges, such as alloy F comprising the following composition which lies within the instantly claimed ranges:
Element
Claimed wt%
Shoji F wt%
Lies within?
Si
0.05-0.60
0.20
Yes
Fe
0.05-0.40 or 0.60-0.80
0.40
Yes
Cu
0.05-0.25
0.20
Yes
Mn
0.80-1.50
1.10
Yes
Mg
1.30-1.50
1.45
Yes
Al
Balance
Balance
Yes


Wherein a 45° earing rate of a cup formed by a first drawing of the aluminum alloy sheet is 1.9% (within the claimed range of 2.0% or less) 
(Shoji, abstract, tables 1-2, alloy A, para [0024-0030]).
Regarding the limitation “a value obtained by subtracting the 45° earing rate from a 0-180° earing rate of the cup formed by the first drawing of the aluminum alloy sheet is -1.0% or more and 2.0% or less,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the aluminum alloy sheet of Shoji would be expected to have the same or similar properties as the instantly claimed aluminum alloy sheet because the aluminum alloy sheet of Shoji has the same or substantially the same composition, structure, and method of manufacture.   Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 2, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the aluminum alloy sheet of Shoji would be expected to have the same or similar properties as the instantly claimed aluminum alloy sheet because the aluminum alloy sheet of Shoji has the same or substantially the same composition, structure, and method of manufacture.  
Regarding claim 4, this limitation is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the aluminum alloy sheet of Yokoi appears to be either identical or only slightly different than the structure and composition of the instantly claimed aluminum alloy sheet.
Regarding claim 6, the aluminum alloy sheet of Shoji may be formed into a DI-formed can body (Shoji, para [0025]).
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being obvious over JPH10310837 to Shoji (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).as applied to claims 1, 2, 4 and 6 above.
Shoji discloses aluminum alloy sheets as set forth above.
Regarding claim 3, Shoji discloses an ear ratio of 2.6% or less (Shoji, para [0029]), overlapping the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Shoji including the instantly claimed because Shoji discloses the same utility throughout the disclosed ranges.
Regarding claim 5, Shoji discloses an Fe content of 0.2-0.5 wt% (Shoji, para [0006]), overlapping the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Shoji including the instantly claimed because Shoji discloses the same utility throughout the disclosed ranges.

Claim(s) 1,2 and 4-6 is/are rejected under 35 U.S.C. 103 as obvious over JP 2013023757 to Yokoi et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Yokoi discloses aluminum alloy sheets close to the instantly claimed ranges, such as alloy 3C comprising the following composition which lies within the instantly claimed ranges:
Element
Claimed wt%
Yokoi C wt%
Lies within?
Si
0.05-0.60
0.21
Yes
Fe
0.05-0.40 or 0.60-0.80
0.42
Close at 0.40-0.42
Cu
0.05-0.25
0.15
Yes
Mn
0.80-1.50
0.81
Yes
Mg
1.30-1.50
1.48
Yes
Al
Balance
Balance
Yes


Wherein a 45° earing rate of a cup formed by a first drawing of the aluminum alloy sheet is 1.5% (within the claimed range of 2.0% or less) and wherein a value obtained by subtracting the 45° earing rate from a 0-180° earing rate of the cup formed by the first drawing of the aluminum alloy sheet is         -0.6% (within the claimed range of -1.0% or more and 2.0% or less)
(Yokoi, abstract, tables 1 and 2, alloy 3C).
Regarding the instantly claimed iron content, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, alloy 3C of Yokoi is close enough to the instantly claimed composition range that one of ordinary skill in the art would expect them to have the same properties.
Alternatively, Yokoi discloses that the iron content may be from 0.40-0.60 wt% (Yokoi, abstract), overlapping the instantly claimed range at 0.40 and 0.60 wt% iron.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Yokoi including the instantly claimed because Yokoi discloses the same utility throughout the disclosed ranges.
Regarding claim 2, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the aluminum alloy sheet of Yokoi would be expected to have the same or similar properties as the instantly claimed aluminum alloy sheet because the aluminum alloy sheet of Yokoi has the same or substantially the same composition, structure, and method of manufacture.  
Regarding claim 4, this limitation is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the aluminum alloy sheet of Yokoi appears to be either identical or only slightly different than the structure and composition of the instantly claimed aluminum alloy sheet.
Regarding claim 5, Yokoi discloses that the iron content may be from 0.40-0.60 wt% (Yokoi, abstract), overlapping the instantly claimed range at 0.60 wt% iron.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Yokoi including the instantly claimed because Yokoi discloses the same utility throughout the disclosed ranges.
Regarding claim 6, Yokoi discloses a DI-formed can body formed of the aluminum alloy of Yokoi (Yokoi, abstract)
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015140833 A1 to Suzuki (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Suzuki discloses aluminum alloy sheets lying within the instantly claimed ranges, such as alloy Ig comprising the following composition which lies within the instantly claimed ranges:
Element
Claimed wt%
Suzuki Ig wt%
Lies within?
Si
0.05-0.60
0.18
Yes
Fe
0.05-0.40 or 0.60-0.80
0.19
Yes
Cu
0.05-0.25
0.11
Yes
Mn
0.80-1.50
0.86
Yes
Mg
1.30-1.50
1.28
Close at 1.28-1.30
Al
Balance
Balance
Yes


Wherein a 45° earing rate of a cup formed by a first drawing of the aluminum alloy sheet is 0.5% (within the claimed range of 2.0% or less) 
(Suzuki, abstract, tables 1-3, alloy Ig, page 9 line 349 – page 12 line 466).
Regarding the instantly claimed mganesium content, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, alloy Ig of Suzuki is close enough to the instantly claimed composition range that one of ordinary skill in the art would expect them to have the same properties.
Alternatively, Suzuki discloses that the magnesium content may be from 0.80-1.30 wt% (Suzuki, abstract), overlapping the instantly claimed range of 1.30-1.50 wt% magnesium.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Suzuki including the instantly claimed because Suzuki discloses the same utility throughout the disclosed ranges.
Regarding claim 2, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the aluminum alloy sheet of Suzuki would be expected to have the same or similar properties as the instantly claimed aluminum alloy sheet because the aluminum alloy sheet of Suzuki has the same or substantially the same composition, structure, and method of manufacture.  
Regarding claim 3, the 45° earing rate of the cup formed by the first drawing of aluminum alloy sheet Ig of Suzuki is 0.5% (within the claimed range of 0.8% or less) (Suzuki, abstract, tables 1-3, alloy Ig, page 9 line 349 – page 12 line 466).
Regarding claim 4, this limitation is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the aluminum alloy sheet of Suzuki appears to be either identical or only slightly different than the structure and composition of the instantly claimed aluminum alloy sheet.
Regarding claim 5, the iron content of alloy Ig or Suzuki is 0.19 wt%, within the instantly claimed range.
Regarding claim 6, the aluminum alloy sheet of Suzuki may be formed into a DI-formed can body (Suzuki, page 1 lines 13-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738